Exhibit 10(xiv)(6)

FORM OF DIRECTOR STOCK AGREEMENT

UNDER THE AMENDED AND RESTATED

NORTHERN TRUST CORPORATION 2002 STOCK PLAN

This Agreement is entered into as of the          day of                     ,
20    , between Northern Trust Corporation (“Northern”) and                     
(“Participant”).

The Amended and Restated Northern Trust Corporation 2002 Stock Plan (“Plan”)
provides in Section 10 of the Plan for the awarding of stock units (“Stock
Units”) to participants, who may include directors of Northern who are not
employees of the Corporation or its Subsidiaries (collectively, the
“Corporation”), as approved by the Compensation and Benefits Committee
(“Committee”) of the Board of Directors of Northern.

In the exercise of its discretion under the Plan, the Committee has determined
that the Participant should participate in the Plan and receive an award of
Stock Units under Section 10 of the Plan, and, accordingly, Northern and the
Participant hereby agree as follows:

 

1. Grant. Northern hereby grants to the Participant an award of Stock Units
equal in value to [$80,000,] as determined by the closing sale price of
Northern’s Common Stock (as defined below) on the date of the 20     annual
meeting of stockholders, subject to the terms and conditions of the Plan and
this Agreement. A Stock Unit is the right, subject to the terms and conditions
of the Plan and this Agreement, to receive a distribution of a share of common
stock (“Common Stock”), pursuant to Paragraph 6 of this Agreement.

 

2. Stock Unit Account. Northern shall maintain an account (“Stock Unit Account”)
on its books in the name of the Participant which shall reflect the number of
Stock Units awarded to the Participant that the Participant is eligible to
receive in distribution pursuant to Paragraph 6 of this Agreement.

 

3. Dividend Equivalents. Except as provided below in Paragraph 7 of this
Agreement, upon the payment of any dividend on Common Stock occurring during the
period preceding the distribution of the Participant’s Stock Unit award pursuant
to Paragraph 6 of this Agreement, Northern shall promptly (and in any event no
later than March 15 of the calendar year following the calendar year in which
the dividend is declared) pay to the Participant an amount in cash equal in
value to the dividends that the Participant would have received had the
Participant been the actual owner on the record date of the number of shares of
Common Stock represented by the Stock Units in the Participant’s Stock Unit
Account on that date (“Dividend Equivalents”).

 

4. Forfeiture. If the Participant incurs a Separation from Service, as defined
in Paragraph 7(c) below prior to the vesting date set forth in Paragraph 5 of
this Agreement, the Participant’s Stock Units shall be forfeited and revert to
Northern, and Northern shall have no further obligation after such date to pay
Dividend Equivalents pursuant to Paragraph 3 of this Agreement. Northern shall
have no further obligation to the Participant under this Agreement with respect
to such Stock Units.



--------------------------------------------------------------------------------

5. Vesting. The Stock Units shall vest 100% on the date of the Corporation’s
20     Annual Meeting of Stockholders.

 

6. Distribution. Except as provided below in Paragraph 7 of this Agreement, the
Participant shall become entitled to the distribution of the Participant’s Stock
Units upon the date of vesting of the Stock Units pursuant to Paragraph 5 of
this Agreement. Stock Units shall be distributed only in shares of Common Stock
so that, pursuant to Paragraph 1 of this Agreement and this Paragraph 6, a
Participant shall be entitled to receive one share of Common Stock for each
Stock Unit in the Participant’s Stock Unit Account.

If a Participant’s service on the Board of Directors of Northern shall terminate
by reason of death, or if the Participant shall die after becoming entitled to
distribution hereunder, but prior to receipt of the entire distribution, all
cash (as provided in Paragraph 7) or Common Stock then distributable hereunder
with respect to the Participant shall be distributed to such individual,
trustee, trust or other entity (“Beneficiary”) as the Participant shall have
designated by an instrument in writing last filed with Northern prior to death,
or in the absence of a designation, to the following persons in the order
indicated below:

 

  •  

The Participant’s spouse; if none, then,

 

  •  

The Participant’s children (in equal amounts); if none, then,

 

  •  

The Participant’s parents (in equal amounts); if none, then,

 

  •  

The Participant’s brothers and sisters (in equal amounts); if none, then,

 

  •  

The Participant’s estate.

Except as otherwise provided in Paragraph 7(c), such distribution shall be made
within 90 days after the death of the Participant.

 

7. Voluntary Deferral.

 

  (a) Subject to applicable law, the Participant may elect to defer receipt of
the payment of all or any portion of the Stock Units until the date on which the
Participant incurs a Separation from Service, as defined in clause (c) below.
Any such election shall likewise apply to the Dividend Equivalents payable with
respect to such deferred Stock Units. Deferred Dividend Equivalents shall be
credited to a cash account with respect to the Stock Units (“Cash Account”)
maintained by Northern on its books in the name of the Participant. Until the
entire balance of a Cash Account has been paid to the Participant or to the
Participant’s Beneficiaries (as defined in Paragraph 6), such balance shall be
adjusted on the last day of each calendar quarter to reflect accrued interest on
such balance based on the rate of interest determined from time to time by the
Committee.

 

  (b)

The Participant shall make any election to defer receipt of the payment of all
or any portion of the Stock Units and related Dividend Equivalents to the date
of his or her Separation from Service, as defined in clause (c) below, by filing
a deferral

 

-2-



--------------------------------------------------------------------------------

 

election form with the Committee within thirty (30) days after the date of this
Agreement and at least thirteen (13) months prior to the vesting date set forth
in Paragraph 5 of this Agreement. Such election shall become irrevocable upon
completion and delivery of the deferral election form to the Committee.

 

 

(c)

The entire balance of deferred Stock Units in the Stock Unit Account and
deferred Dividend Equivalents in the Cash Account shall be paid to the
Participant or to the Beneficiaries of the Participant (i) in a single lump sum
on the 10th business day following the date the Participant incurs a Separation
from Service, as defined below, or (ii) in up to 10 annual installments
beginning on the 10th business day following the date the Participant incurs a
Separation from Service, as defined below, as irrevocably designated by the
Participant in the election form described in clause (b) above. In the absence
of a designation, the entire balance of deferred Stock Units in the Stock Unit
Account and deferred Dividend Equivalents in the Cash Account shall be paid in a
single lump sum on the 10th business day following the date the Participant
incurs a Separation from Service, as defined below. For purposes of this
Agreement, “Separation from Service” shall mean the date on which the
Participant dies or otherwise terminates his or her membership on the Board of
Directors of Northern.

 

  (d) Deferred Stock Units in the Stock Unit Account shall be distributed only
in shares of Common Stock. In the event of a single lump sum distribution in
Common Stock, a certificate (or a non-certificated book entry) representing the
number of full shares of Common Stock equal to the number of such Stock Units in
the Stock Unit Account, registered in the name of the Participant or the
Beneficiaries of the Participant, shall be distributed to the Participant or the
Beneficiaries of the Participant, on the distribution date described in
Paragraph 7(c) above. In the event of a distribution in Common Stock in up to 10
annual installments, a certificate (or a non-certificated book entry)
representing the number of full shares of Common Stock equal to a fraction (the
numerator of which shall be the number of Stock Units in the Stock Unit Account,
and the denominator of which shall be the number of annual installments
designated by the Participant), registered in the name of the Participant or the
Beneficiaries of the Participant, shall be distributed to the Participant or the
Beneficiaries of the Participant, on the distribution date described in
Paragraph 7(c) above in each year of the installment period, provided that the
number of shares in each of the installments may be rounded to avoid fractional
shares and the effects of any such rounding shall be reflected in the last
installment.

 

  (e) Deferred Dividend Equivalents in the Participant’s Cash Account shall be
distributed in cash. In the event of a single lump sum distribution in cash, the
entire balance of the Participant’s Cash Account shall be distributed to the
Participant or the Beneficiaries of the Participant on the distribution date
described in Paragraph 7(c) above. In the event of a distribution in cash in up
to 10 annual installments, the balance of the Cash Account shall continue to
accrue interest and shall be distributed to the Participant or the Beneficiaries
of the Participant on the distribution date described in Paragraph 7(c) above in
each year of the installment period in an amount equal to the then current
balance in the Cash Account multiplied by a fraction, the numerator of which
shall be one, and the denominator of which shall be the number of years
remaining in the installment period.

 

-3-



--------------------------------------------------------------------------------

8. Delivery of Shares. Northern may delay the issuance or delivery of shares of
Common Stock if Northern reasonably anticipates that such issuance or delivery
will violate federal securities laws or other applicable law, provided that the
issuance or delivery is made at the earliest date at which Northern reasonably
anticipates that such issuance or delivery will not cause such violation.

 

9. Adjustment. The Stock Units provided herein are subject to adjustment in
accordance with the provisions of Section 11 of the Plan.

 

10. No Obligation to Reelect. Nothing in the Plan or this Agreement shall be
deemed to create an obligation on the part of the Board of Directors to nominate
the Participant for reelection by Northern’s stockholders or to fill any vacancy
upon action of the Board of Directors.

 

11. Nontransferability. No interest hereunder of the Participant or any
Beneficiary shall be assignable or transferable by voluntary or involuntary act
or by operation of law other than by testamentary bequest or devise or the laws
of descent or distribution, all rights hereunder shall be wholly unalienable and
beyond the power of any person to anticipate or in any way create a lien or
encumbrance thereon; and distribution shall be made only to (i) the Participant,
(ii) the Participant’s personal representative in the event of the Participant’s
adjudicated disability, or (iii) the Participant’s Beneficiaries in the event of
the Participant’s death, upon his, her or their own personal receipts or
endorsements. Any effort to exercise the powers herein denied shall be wholly
ineffective and shall be grounds for termination by the Committee of all rights
hereunder.

 

12. Withholding. Northern shall have the right to deduct from any distribution
hereunder in cash any sum required to be withheld by Northern for federal, state
or local taxes. In the case of any distribution made hereunder in shares of
Common Stock, Northern requires as a condition of distribution that the
Participant or the Participant’s Beneficiary pay Northern the amount which
Northern determines to be required to be withheld for federal, state or local
taxes. The tax withholding obligation with respect to shares of Common Stock
shall be satisfied by Northern’s withholding a portion of such shares otherwise
distributable to the Participant. Any shares withheld shall be valued at their
fair market value as of the date of distribution.

 

13. Administration. The Plan is administered by the Committee. The rights of the
Participant hereunder are expressly subject to the terms and conditions of the
Plan (including continued shareholder approval of the Plan), together with such
guidelines as have been or may be adopted from time to time by the Committee.
The Participant hereby acknowledges receipt of a copy of the Plan.

 

14. No Rights as Shareholder. Except as provided herein, the Participant will
have no rights as a shareholder with respect to the Stock Units.

 

-4-



--------------------------------------------------------------------------------

15. Interpretation. Any interpretation by the Committee of the terms and
conditions of the Plan, this Agreement or any guidelines shall be final. This
Agreement shall be construed under the laws of the State of Illinois without
regard to the conflict of law provisions of any state. Capitalized terms not
defined in this Agreement shall have the meanings assigned to them in the Plan.

 

16. Sole Agreement. This Agreement, together with the Plan, is the entire
Agreement between the parties hereto, all prior oral and written representations
being merged herein. No amendment or modification of the terms of this Agreement
shall be binding on either party unless reduced to writing and signed by the
party to be bound. This Agreement shall be binding upon, inure to the benefit
of, and be enforceable by the parties hereto and their respective successors.

IN WITNESS WHEREOF, the Participant and Northern Trust Corporation by its duly
authorized officer have signed this Agreement the day and year first written
above.

 

Northern Trust Corporation By:       Participant

 

-5-